Citation Nr: 0420720	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of a left hydrocele.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1953 
to September 1955.  

This matter arises from a June 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In a decision dated in September 1965, the RO confirmed a 
previous final RO decision that denied service connection for 
the residuals of a left hydrocele, which had been based on 
the finding that there was no evidence showing aggravation of 
the preexisting disability; the veteran did not appeal 
September 1965 decision within one year of being notified.

2.  The evidence received since the September 1965 decision 
is either cumulative of evidence of record considered in that 
decision or immaterial; it does not bear directly and 
substantially upon the specific matters under consideration; 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran has failed to present competent evidence 
demonstrating a current hearing loss disability.

CONCLUSIONS OF LAW

1.  The September 1965 rating action that denied service 
connection for the residuals of a left hydrocele is final.  
38 U.S.C. 4005(c) (1958, Supp. 1962)); 38 C.F.R. §§ 3.104, 
19.2; currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a left hydrocele, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West  2002); 38 
C.F.R. § 3.156(a) (2003).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  All the VCAA requires in this regard is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
June 2002 rating decision and August 2003 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by a 
letter dated in February 2002, the RO explained the 
provisions of the VCAA, gave notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  The veteran has clearly been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, under the 
circumstances set forth above, and considering the multiple 
occasions that he has communicated with VA regarding his 
claims, the Board finds that the veteran has had ample notice 
of the types of evidence that would support his claims and 
that he has had ample opportunity to present evidence and 
argument in support of his appeal.  

With respect to the duty to assist, the Board has reviewed 
the veteran's service medical records, medical records from 
the Brooklyn VA Hospital (VAH), West Palm Beach VA Medical 
Center (VAMC), and Morristown Urology Associates, a VA 
examination report, and numerous statements submitted by the 
veteran and his representative.  They have not identified any 
outstanding evidence.  The veteran was also afforded the 
opportunity to present testimony before VA and specifically 
declined to do so.  Assistance may also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
For reasons that will be set forth in greater detail below, 
the Board does not believe it is necessary to obtain a 
medical opinion in this appeal.  The Board therefore 
concludes that the veteran's appeal is ready to be considered 
on the merits, and that the evidence in this case is 
sufficient to render a determination.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claims will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable (obvious and 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  In other words, there exists a 
"presumption of soundness" at the time of enlistment unless 
the condition in question was actually noted at that time, 
and only such conditions as are recorded in examination 
reports are to be considered as "noted."  See 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2003).


It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claim concerning entitlement to service connection for the 
residuals of a left hydrocele will not be reopened.

Service connection for the residuals of a left hydrocele was 
denied in February 1956.  The RO found that the veteran had a 
mild left hydrocele at his induction examination, and that 
there was no evidence of aggravation of the hydrocele during 
his active service.  By a rating action dated in September 
1965, the RO confirmed its previous denial of the veteran's 
claim for service connection for the residuals of a left 
hydrocele.  Notice of the decision was mailed to the veteran 
in September 1965.  The veteran did not appeal the decision.  
The September 1965 rating decision therefore became final.  
38 U.S.C. 4005(c) (1958, Supp. 1962)); 38 C.F.R. §§ 3.104, 
19.2; currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

The evidence received by VA after the September 1965 decision 
includes personal statements and treatment records from 
Morristown Urology Associates and the West Palm Beach VAMC.  
The personal statements he provided are essentially 
duplicative of those he previously submitted.  

The records from Morristown Urology Associates, while 
"new," are immaterial because they only document the 
veteran's treatment for benign prostate hypertrophy.  The 
records fail to show any treatment for a disability of the 
left testicle or scrotum.  A June 1999 treatment note 
indicated that veteran's scrotum was normal without lesions.  
His left epididymis was also normal without lesion or 
induration.  The left testicle was of normal size and 
consistency without masses.  

With regard to the records from the West Palm Beach VAMC, 
those records are also immaterial.  The records merely 
indicate that the veteran complained of pain of the left 
testicle/scrotum.  No findings were made as to etiology of 
the pain.  More importantly, the records are absent any 
medical opinion indicating that the veteran's preexisting 
left hydrocele was aggravated during his active service.

The evidence received since the September 1965 rating 
decision is cumulative of evidence considered in that 
decision or is plainly immaterial, and when considered in 
conjunction with the overall record, it does not bear 
directly and substantially upon the specific matters under 
consideration, and it is not so significant that it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's attempt to reopen his claim for 
entitlement to service connection for the residuals of a left 
hydrocele must fail.

Service Connection for Bilateral Hearing Loss

Service connection is warranted for a "[d]isability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . .." 38 U.S.C.A. § 
1110 (West 2002).  A current disability is required to 
establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, there is no competent 
medical evidence of record showing a current hearing loss 
disability of either ear.

The veteran has stated his belief that he currently suffers 
from bilateral hearing loss disability, and that his hearing 
loss was the result of acoustic trauma occurring during his 
active service.  Service medical records are absent any 
findings of complaints, treatment, or diagnosis of hearing 
loss.  His service discharge examination indicated that his 
hearing on whispered voice was 15/15 bilaterally.  Further, 
on VA otolaryngology examination in February 1956, the 
veteran's ears and canals were found to be normal.  His 
hearing on conversational voice was 20/20 bilaterally.  In 
other words, there is no evidence of hearing loss disability 
in service or within one year of service discharge.

There is also no evidence of a current hearing loss 
disability.  The veteran has not submitted any credible 
medical evidence showing treatment and/or diagnosis of a 
current hearing loss disability.  At best, records from the 
West Palm Beach VAMC in August 2003 show that the veteran 
complained of hearing loss, and that he requested a hearing 
aid evaluation.  There is no indication, nor has it been 
contended, that any hearing evaluation was performed.  VA has 
made numerous requests for evidence establishing a diagnosis 
of hearing loss and no response has been received.  The mere 
fact that the veteran may have been exposed to acoustic 
trauma in service is insufficient to establish a claim of 
service connection for hearing loss.  See Brammer.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for bilateral 
hearing loss because there is no evidence of pertinent 
disability in service or following service.  It follows that 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, the negative examination performed at 
separation from service, and the lack of findings of 
pertinent disability following service, any opinion relating 
a current hearing loss to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2002).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for bilateral hearing loss and that, therefore, the 
provisions of § 5107(b) are not applicable.




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for the residuals 
of a left hydrocele, and the claim is not reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



